Mr. Justice Heydenfeldt
delivered the opinion of the Court.
Mr. Ch, J. Murray concurred.
This case, upon the main points, must follow the decision already made in the case of the same plaintiffs against the steamer New World. A difference is attempted to be shown between the two cases, on account of a difference in the language of the ordinance of January, 1852, under which this right of action here accrued, and the ordinance of June, 1852.
The principle argument is, that in section 8 of the ordinance, the word wharfage is not used. The answer to this objection is, that it is necessary to look at the substantive act for which, the charge is made, and ascertain whether it is of such a character as to warrant us in denominating the charge upon it wharfage. The section itself does not pretend to give it any name; it simply says, “the following rates or charges are hereby ordained.” It then proceeds to describe the object of the rate or charge to be “vessels or water craft which land at the levee or bank, or be made fast thereto. ” There cannot be a reasonable doubt that a charge or rate for objects or acts thus specified, will, in common parlance, be called wharfage. But it is argued that steamers are not included in this, because they are *46expressly excepted in tbat sentence, and in tbe next it is declared, “ all steamboats shall pay the sum of eight cents per ton for each and every arrival.’' It is said, therefore, that steamers are not charged for wharfage, but for an arrival. This is a very strained construction of the [46] section. Steamers *were excepted in the first sentence, simply because they were required to pay only about half the amount of wharfage charged upon other vessels; and in- the next sentence the words “each and every arrival ” is only intended to designate how often they shall be charged wharfage.
The whole section taken together, interposes no obstacle to the plaintiffs’ right to recover.
The judgment is therefore reversed, and the cause remanded.